Citation Nr: 0621826	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than May 20, 2002, 
for the reinstatement of dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1941 until his 
death in June 1942.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied an 
effective date prior to May 20, 2002 for the restoration of 
DIC benefits for the appellant as the surviving spouse of the 
veteran. 


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in June 1942.

2.  The appellant was awarded DIC benefits as surviving 
spouse of the veteran in an April 1950 rating action.

3.  In March 1955, the appellant remarried and her DIC 
benefits were terminated.

4.  The appellant's second husband died March [redacted], 2000.

5.  There is no document in the claims file after March [redacted], 
2000, and prior to the appellant's claim for restoration of 
death benefits received May 20, 2003, which can be construed 
as a claim for restoration of DIC benefits.


CONCLUSION OF LAW

An effective date earlier than May 20, 2002 for the 
reinstatement of DIC benefits is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.50, 3.55, 
3.400(k) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

VA has met the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 
38 C.F.R. §§ 3.102, 3.159.  The letter from the RO dated in 
August 2003, together with the October 2003 rating decision 
as well as the August 2004 statement of the case (SOC) 
satisfied the duty to notify provisions (including notifying 
the appellant what evidence she should submit, and that which 
VA would obtain), and asking her to submit all relevant 
records in her possession.  VA has made reasonable attempts 
to obtain all relevant records identified by the claimant.  
VA has offered the appellant hearing opportunities before 
both a hearing officer at the RO and a Veterans Law Judge, 
but she has declined.  There is no indication in the record 
that additional evidence relevant to the issue on appeal is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist.  
Full compliance with the above was completed prior to initial 
adjudication by the RO of the issue on appeal.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Factual Background

The veteran died during service in June 1942.  The appellant 
was the veteran's spouse at the time of his death.  In an 
April 1950 rating decision, the appellant was awarded DIC 
benefits as the surviving spouse of the veteran.  Her 
benefits were terminated effective March [redacted], 1955 due to 
remarriage.  

On May 20, 2003, VA received the appellant's application for 
reinstatement of her DIC benefits.  Submitted with her claim 
was a copy of a death certificate showing that her second 
husband had died on March [redacted], 2000.  She indicated that she 
had not remarried.

In an October 2003 rating action, the RO determined that the 
appellant was the surviving spouse of the veteran, and her 
DIC benefits were reinstated effective May 20, 2002, one year 
prior to receipt of her claim.

In a June 2004 notice of disagreement with the rating action, 
the appellant argued that her DIC benefits should be 
reinstated effective immediately on the death of her second 
husband.  In an October 2004 statement, she maintained that 
she was unaware that her DIC benefits could be reinstated or 
she would have submitted a claim within one year of the death 
of her second husband.

Legal Criteria and Analysis

The law and regulations provide that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
veteran who died on active duty. 38 U.S.C.A. §§ 1301, 1311, 
1316; 38 C.F.R. § 3.5.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person. 38 U.S.C.A. § 
101(3), (31); 38 C.F.R. § 3.50(c).

The remarriage of the surviving spouse of a veteran shall not 
bar the furnishing of DIC benefits to such person as the 
surviving spouse of the veteran if the remarriage has been 
terminated by death or divorce unless the Secretary 
determines that the divorce was secured through fraud or 
collusion.  38 U.S.C.A. § 103; 38 C.F.R. §3.55.

Except as otherwise provided, the effective date for DIC will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. The effective date of an award of 
DIC for which application is received within one year from 
the date of death shall be the first day of the month in 
which death occurred. 38 U.S.C.A. § 5110(d)(1). 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a)(c).

VA regulations provide that an award of benefits based upon 
termination of the remarriage of a surviving spouse as a 
result of death, the date of death if the claim is filed 
within one year after that date; otherwise, the effective 
date is the date of receipt of the claim. 38 C.F.R. § 
3.400(v)(3).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Here the appellant did not notify VA of the death of her 
second husband until the claim for reinstatement of her DIC 
benefits was received May 20, 2003.  There is no 
communication in the claims file prior to this date and 
following termination of her second marriage by death which 
can be construed as an informal claim.  38 C.F.R. § 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Because there 
was no claim received within one year of the termination of 
the appellant's remarriage, reinstatement may not be from the 
date of death of the appellant's second husband, as she has 
requested.  Reinstatement may be no earlier than the date 
that the claim was received, May 20, 2003, or in this case 
because entitlement was based on a liberalizing change in the 
law (38 C.F.R. § 3.31, regarding commencement of the period 
of payment, effective June 20, 2000), one year earlier from 
this date, or May 20, 2002.  See 38 C.F.R. §§ 3.400(v)(3), 
3.55, 3.114 (2005).

The appellant argues that she was unaware that reinstatement 
was possible, being illiterate, or she would have filed a 
claim for reinstatement shortly following the death of her 
second husband.  The Board is sympathetic to her claim; 
however, there is no provision of law that allows for an 
earlier effective date absent the receipt of any 
communication from the appellant which can be construed as a 
claim for benefits.  


ORDER

An effective date earlier than May 20, 2002, for the 
reinstatement of dependency and indemnity compensation (DIC) 
benefits is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


